Citation Nr: 1045315	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  06-32 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

Entitlement to service connection for lumbar spine stenosis, to 
include as secondary to the service-connected malaria ("back 
disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to November 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and November 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which denied a 
compensable rating for malaria, and denied service connection for 
degenerative joint disease of the bilateral knee and shoulders, 
as well as denied service connection for lumbar spine stenosis.

In September 2006, the Veteran's representative withdrew the 
Veteran's request for a Travel Board Hearing.  

By way of a July 2009 Board decision and remand, the Board denied 
entitlement to a compensable evaluation for malaria; denied 
service connection for degenerative joint disease of the 
bilateral knees and shoulders; and reopened and remanded 
entitlement to service connection for lumbar spine stenosis, to 
include as secondary to the Veteran's service-connected malaria.

The issue on appeal was remanded in April 2010 for further 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for malaria rated as 
noncompensable effective from November 1946.

2.  The medical evidence of record shows that the Veteran's back 
disability is not due to any event or incident of the Veteran's 
period of active service, was not present within one year after 
service, and is not caused or aggravated by his service-connected 
malaria.




CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service; 
may not be presumed to have been incurred in service; and is not 
proximately due to, the result of, or aggravated by a service-
connected condition.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA (The Veterans Claims Assistance Act), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim in the 
October 2005 rating decision, he was provided notice of the VCAA 
in August 2005.  An additional VCAA letter was sent in June 2010.  
The VCAA letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  The Veteran 
also received notice pertaining to the downstream disability 
rating and effective date elements of his claims, with subsequent 
re-adjudication in a September 2010 Supplemental Statement of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was afforded VA examinations in August 2005 and 
November 2009 with a June 2010 VA addendum.

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, VA 
examinations and statements from the Veteran and his 
representative.  The Board notes that although the National 
Personnel Records Center (NPRC) may have told the Veteran that it 
does not have a copy of his service treatment records, as 
indicated by an August 2005 written statement; his original 
service treatment records are associated with the claims folder.  
The Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The Veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103.

II.  Service Connection for a Back Disability

The Veteran asserts that his back disability is a result of a 
fall during basic training, to include as secondary to his 
service-connected malaria.  He explained that his back pain, in 
part, started when he was hospitalized for eight days in Japan 
for malaria during service.  (See February 2003 claim and August 
2008 written statement).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).
 
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for arthritis, such as 
degenerative joint disease, when it is manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary basis 
for a disability which is proximately due to or the result of a 
service-connected disease or injury; or, for any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progression of the non-
service-connected disease.  38 C.F.R. § 3.310(a)-(b) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The service treatment records do not indicate any complaints of 
or treatment for a back disability.  An induction examination 
reflects no musculoskeletal defects.  However, an October 1946 
separation examination reflects that the Veteran had Malaria in 
December 1945.  There were no noted musculoskeletal defects.  It 
was noted that the Veteran had no injuries, operations or 
hospitalizations, or physical complaints.
 
VA treatment records dated from September 1995 to July 2005 
reflect a diagnosis of and treatment for lumbar spinal stenosis.  

The Veteran underwent a VA examination in August 2005.  The VA 
examiner noted that the Veteran had a long history of lumbar pain 
for at least fifteen years.  He noted that a 2002 magnetic 
resonance imaging (MRI) diagnosed the Veteran, in part, with 
severe lumbar spinal stenosis with interval progressive canal 
stenosis.  The Veteran was diagnosed with severe spinal stenosis.

VA treatment records dated from August 2005 to November 2009 
reflect continued treatment for a back disability.

The Veteran underwent another VA examination in November 2009.  
The Veteran reported that he fell off ladder while in basic 
training and injured his back.  He reported being treated by the 
medics, but not a hospital.  The Veteran reported that he was 
released from service because of spinal problems in November 1946 
and has had back pain ever since service.  The Veteran reported 
that he was in a car accident in 1976 that resulted in neck 
surgery.  The Veteran was diagnosed with moderate to severe 
lumbosacral spinal stenosis.  The VA examiner concluded that it 
was less likely as not that the Veteran's current lumbosacral 
spine condition was caused or developed during his period of 
service.  His rationale was based on the Veteran's history and 
review of the c-file, which showed no entries indicating a 
significant back injury of any sort.  He noted that per the 
Veteran's history he worked in fairly strenuous work up until he 
was in a vehicle accident and sustained a neck injury that 
required a fusion.

VA treatment records dated from November 2009 to April 2010 
reflect continued treatment for a back disability.

An addendum to the November 2009 VA examination was provided in 
June 2010.  The VA examiner found that it was less likely than 
not that the Veteran's current lumbar spine condition was 
manifested during active service or aggravated by residuals of 
his service-connected malaria and treatment for malaria.  He 
noted that there was nothing in the record to indicate that the 
Veteran had recurrences of malaria or any residual problems from 
malaria or treatment.  He further stated that he was not aware of 
any residuals or secondary conditions from malaria that has a 
casual relationship to the development of degenerative arthritis 
and stenosis of the spine in later years.

The Board has reviewed all of the above medical records but finds 
no evidence suggesting that the back disability was manifested 
during service or caused or aggravated by his service-connected 
malaria.  In fact, the VA examiner's opinion clearly reflect the 
absence of such a causal relationship, and the Board notes that 
this opinion was based on a claims file review and is of 
substantial probative value as a result.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (bare conclusions without a factual 
predicate in the record are not considered probative); Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  Moreover, there is no 
medical evidence to the contrary.  
The Board is aware that lay statements may be sufficient to 
establish a medical diagnosis or nexus.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining 
the competency and probative value of lay evidence, recent 
decisions of the United States Court of Appeals for Veterans 
Claims (Court) have underscored the importance of determining 
whether a layperson is competent to identify the medical 
condition in question.  As a general matter, a layperson is not 
capable of opining on matters requiring medical knowledge.  See 
38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay 
evidence has been found to be competent with regard to a disease 
with "unique and readily identifiable features" that is 
"capable of lay observation."  See Barr v. Nicholson, 21 Vet. 
App. 303, 308-09 (2007) (concerning varicose veins); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a 
dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(flatfoot).  That notwithstanding, a Veteran is not competent to 
provide evidence as to more complex medical questions and, 
specifically, is not competent to provide an opinion as to 
etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (concerning rheumatic fever); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  

In the present case, the Veteran is competent to observe such 
continuous symptoms as pain.  Pain alone, however, does not 
constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  A chronic musculoskeletal back disability 
involving internal findings of the spine, particularly disc 
disease, would need to be shown by radiological testing, such as 
an MRI or x-rays.  Accordingly, such a disability would not be 
"capable of lay observation," and this case is far closer to 
the scenario contemplated in Woehlaert than that addressed by 
Barr.  The fact that the Veteran would not be competent to 
diagnose chronic disc disease substantially undermines the 
probative value of his lay opinion, as does the fact that he did 
not report this disability for many years after service.  See 
Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000) (evidence 
of a prolonged period without medical complaint after service can 
be considered along with other factors in the analysis of a 
service connection claim).  

While the Board is aware that the Veteran did not report back 
symptoms at separation from service, and there is no basis to 
question the credibility of his statements, the fact remains that 
his lay contentions do not constitute competent medical evidence 
in several important respects and are of far less probative value 
than the etiology opinions from the VA examiner, which was based 
upon a claims file review.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a back disability, and 
the claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Service connection for lumbar spine stenosis, to include as 
secondary to the service-connected malaria is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


